DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Figs. 9-12 in the reply filed on 7/6/2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.
Response to Arguments
The Terminal Disclaimer filed 12/6/2021 have been approved in view of U.S. Patents 10,625,093 and 10,821,299. Therefore the nonstatutory double patenting rejections are withdrawn. 
Applicant’s amendments filed 12/6/2021 merit new grounds for rejection in view of Weckwerth et al. (U.S. Patent Application Publication No. 2014/0171929).
Regarding Applicant’s remarks p. 8, Applicant discusses the mixer of O’Neil and whether it may meet the claim language of transparent standoff and outer wall. Notably, the mixer of the cited Weckwerth reference, is not specified as non-tubular even when transparent. Figure 1, which depicts mixer element 12 and ¶[0098] described the mixer as comprising an inner mixer which may be a sheet of polished metal or solid transparent material without reference to tubularity or shape. The only requirement of 
Furthermore, on p. 9, Applicant argues that this central portion bounded by outer walls is specifically intended to house the light sources of the device. In Fig. 1 of Weckwerth, the light source is housed in this location as well, in a hollow portion bounded by the outer walls of the inner mixer, optionally an outer mixer, and a housing. These are believed to address the shortcomings of the O’Neil reference, and therefore this rejection is final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (WIPO Publication No. WO 2010/033630 A1,) hereinafter referred to as O’Neil; in view of Weckwerth et al. (U.S. Patent Application Publication No. 2014/0171929,) hereinafter referred to as Weckwerth.
Regarding claims 1, 7, and 12, O’Neil teaches a cover member (Fig. 11A cover assembly) for a skin treatment device, comprising: 
a transparent top having a front and a back, the front being configured to face outward from the skin treatment device (Fig. 11A, element 420 outside surface faces 
a standoff portion that extends downward from the back which surrounds the central portion (Fig. 11A, element 417), wherein a bottom of the standoff portion is lower than the central portion  (Fig. 11A, extends farther towards the head assembly than the outside shoulder of element 405E) and thereby defines a hollow space bounded by the central portion of the back and the standoff portion  (Fig. 11A-11B, visible);
an outside wall extending down from the front, around an entirety of a perimeter of the front to a bottom (Fig. 11A element 405E comprises a wall around entirety of perimeter, “down” is not defined and is an arbitrary direction);
an outer shoulder that extends from the bottom of the outerwall inward to the standoff portion (Fig. 11A, 405E forms a shoulder with the bezel in the form of a tab shape).
O’Neil does not teach that the standoff portion and outside wall are transparent.
However, attention is brought to the Weckwerth reference, which teaches a phototherapy device comprising an output window and a mixer forming a central portion and a standoff or outside portion (Fig. 1, mixer element 12, central portion element 14), wherein the mixer is also comprised of transparent material (¶[0098]).
Therefore, it would have been obvious to modify the standoff and outside wall of O’Neil to be comprised of transparent material, because Weckwerth describes it as having a benefit of reflecting light from the light source toward the output window by total internal reflection (Weckwerth ¶[0098]) and distributes light substantially uniformly onto the skin surface through the output window (Weckwerth ¶[0067]).
Regarding claim 2, O’Neil, as modified by Weckwerth, teaches the cover member of claim 1.
O’Neil further teaches wherein the cover member is comprised of sapphire glass (¶[0080]).
Regarding claim 3, O’Neil, as modified by Weckwerth, teaches the cover member of claim 1.
O’Neil further teaches wherein the cover member is comprised of silicon (¶[0080] quartz is a silicon oxide).
Regarding claim 6, O’Neil, as modified by Weckwerth, teaches the cover member of claim 1.
O’Neil further teaches wherein a surface of front of the transparent top is frosted (Fig. 11A, element 425 is a diffuser, ¶[0111] diffusive material such as opal glass).
Regarding claim 10, O’Neil, as modified by Weckwerth, teaches the cover member of claim 7.
O’Neil further teaches wherein the cover member is comprised of material that is selectively transparent for selected wavelengths of infrared light (¶[0080], ¶[0111]).
Regarding claims 8-9, 11 and 13-14, the claims are directed to substantially the same subject matter as claims 2-3 and 6 and are rejected under substantially the same sections of O’Neil and Weckwerth.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (WIPO Publication No. WO 2010/033630 A1,) hereinafter referred to as O’Neil; in view of Weckwerth et al. (U.S. Patent Application Publication No. 2014/0171929,) hereinafter referred to as Weckwerth as applied to claims 1-3, and  6-14 above, and further evidenced by Harrick Optical Materials (Archive.org PDF enclosed, https://web.archive.org/web/20090415161723/ http://www.harricksci.com/infoserver/optical%20materials.cfm including following links for Quartz Crystal and Sapphire, from April 15, 2009,) hereinafter referred to as Harrick.
Regarding claims 5 and 15, O’Neil teaches the transparent cover member of claims 1/12.
O’Neil further teaches wherein the transparent cover member is comprised of material that is selected to be less transparent for some wavelengths of infrared light while being more transparent for other wavelengths of infrared light (¶[0080] sapphire, quartz).
Harrick shows that sapphire and quartz inherently transmit some wavelengths of infrared light and attenuate others (Transmission Spectrum graphs for each of Sapphire and Quartz).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                             
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 December 2021